DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 03/19/2021.  Claims 1, 3-18, and 20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson, Jr. (U.S. Pub. 20100141464).
Regarding claim 1, Robertson discloses an indicator 210 for a compression post 240,250 comprising: a leg 250 defining a first end and a second end opposite the first end (as seen in Fig. 8 below), the leg 250 configured to engage a support plate (as seen in Fig. 8 below) of the compression post 240,250 at the first end; and an indication portion 300 supported by the leg 250 at the second end (when fully extended), the indication portion 300 comprising: a first visual indicator 340 configured to indicate that the compression post 240,250 is in an uncompressed configuration (as seen in Fig. 4); and a second visual indicator 250 (see “flag,” shown in Fig. 6) configured to indicate that the compression post 240,250 is in a compressed configuration (as seen in Fig. 5).  The Examiner notes that due to the mounting mechanism 330 of Robertson, the indication portion 300 is capable of being mounted at any point along the length of the leg 250.  This is discussed in para. [0028], lines 5-9.
Regarding claim 4, Robertson discloses the indicator 210, further comprising a central portion extending between the leg 250 and the indication portion 300 (as seen in Fig. 6 below).
	Regarding claim 5, Robertson discloses the indicator 210, where the central portion extends from the leg 250 at an angle relative thereto (as seen in Fig. 6 below).  The Examiner notes that the central portion is perpendicular (i.e. 90°) to the leg 250.
	Regarding claim 6, Robertson discloses the indicator 210, where the second visual indicator 250 is positioned between the first visual indicator 340 and the leg 250 (as seen in Fig. 6).
	Regarding claim 7, Robertson discloses the indicator 210, where the leg 250 extends substantially parallel to the indication portion 300.






    PNG
    media_image1.png
    864
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    831
    690
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Pat. 6247882) in view of Reed (U.S. Pat. 5317813).
Regarding claim 8, Huang discloses a compression post 10,20 for a building comprising: a post outer shell 20,30 defining a hollow interior (as seen in Fig. 3) and comprising a first section 20 and a second section 30 spaced from the first section 20 (see Fig. 1); an inner post 10 20 and the second section 30 of the post outer shell 20,30. 
With regards to claim 8, Huang is discussed above, but fails to disclose a window and a visual indication system.  Reed teaches a post 10 having an outer shell 11 and an inner post 15, where the outer shell 11 comprises a window 19 and a visual indication system (as seen in Fig. 3) oriented within a hollow interior of the second section (of outer shell 11, as seen in Fig. 3) and comprising an indicator (see horizontal line in Fig. 3 below), the indicator visible through the window 19 when the compression post 10 is in a compressed configuration and an uncompressed configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second section of Huang’s outer shell 30 with the window of Reed, and Huang’s inner post 10 with the indicators of Reed, in order to provide a means to measure the distance between spaced components, as taught to be desirable by Reed (see discussion in col. 1, lines 24-29).  
Regarding claim 9, Reed teaches the compression post, where: the indicator comprises an indication portion; and the indication portion comprises a first visual indicator (as seen in Fig. 3 below) indicative that the compression post 10 is in the uncompressed configuration and a second visual indicator (shown in Fig. 3 below) indicative that the compression post 10 is in the compressed configuration (see discussion in col. 3, lines 44-49).
	Regarding claims 10 and 17, Reed teaches the post 10, where; the first visual indicator (shown in Fig. 3 below) can be viewed through the window 19 in the uncompressed configuration; and the second visual indicator (as seen in Fig. 3 below) can be viewed through 19 in the compressed configuration.  The Examiner notes that the window 19 of Reed provides the user with the position of the outer shell 11, relative to the inner post 15, which can be adjusted to either a compressed configuration, or an uncompressed configuration (as discussed in col. 3, lines 44-49).
	Regarding claim 16, Huang discloses the compression post 10,20, further comprising a top plate 11 configured to engage a ceiling of the building and a bottom plate 21 configured to engage a floor of the building.


    PNG
    media_image3.png
    801
    422
    media_image3.png
    Greyscale


12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Reed, as applied to claim 8 above, and further in view of Robertson.
	Regarding claim 12, Huang and Reed are discussed above, and teach the compression post having an indicator.  However, Huang and Reed fail to teach where the compression post further comprises a spring that biases the compression post to the uncompressed configuration.  Robertson teaches a compression post 10 comprising a spring 80, the spring 80 biasing the compression post 10 to the uncompressed configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the post of Huang and Reed with the compression spring of Robertson, in order to allow the outer tube and inner tube to be compressed toward each other for installation and allowed to expand to maintain contact between the roof and floor, as taught to be desirable by Robertson (see discussion in para. [0021], lines 10-14).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 18 and 20 are allowed.
Claims 3, 11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Robertson, Huang, and Reed, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional telescopic support posts, for stabilizing multiple objects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        17-Apr-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632